Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-20 are active in this application.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 07/15/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, there is insufficient antecedent basis for “the streaming data”.  
Regarding claim 9, there is insufficient antecedent basis for “the streaming data events” and “the at least one outcome variable and the predictor variables”.  
Regarding claim 17, there is insufficient antecedent basis for “the event data” and “the at least one outcome variable and the predictor variables”.    
	Dependent claims depend on rejected claims thus rejected on the same ground.
Examiner's Note
The Examiner respectfully requests of the Applicants in preparing responses, to fully consider the entirety of the references as potentially teaching all or part of the claimed invention.
It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments (see MPEP 2123).
The Examiner has cited particular locations in the reference(s) as applied to the claims below for the convenience of the Applicants. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claims, typically other passages and figures will apply as well.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


4.	Claims 1-3, 7-11, 15-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lekivetz (US 2019/0346297). 

processing the streaming data continuously (Figures 2, 21 and 23, [0064], [0127]), wherein processing comprises: 
filtering streaming data based on event data to identify diagnostic data points by comparing the event data with an experimental design matrix (Figure 21, [0256], Figures 23, [0278]-[0279], [0282]-[0283], [0328]-[0329], [0422], [0426]); 
performing a modeling operation using the identified diagnostic data points to identify current and emerging patterns of relationships between at least one outcome variable and predictor variables ([0154], [0328]-[0329], [0341]-[0342], [0384], [0400], [0432], [0436]).

Regarding claim 9, Lekivetz discloses a system for identifying information in high dimensional data streams having dynamically evolving data patterns (Figures 2, 21 and 23, [0064], [0127]), the system comprises: 
one or more processors (Figures 1, 2, 13); 
a memory coupled to the one or more computer processors and comprising instructions, which when performed by the one or more computer processors (Figure 1, 2 and 13), cause the one or more processors to perform operations to: 
filter the streaming data events continuously to identify diagnostic data points by comparing the events with an experimental design matrix (Figure 21, [0256], Figures 23, [0278]-[0279], [0282]-[0283], [0328]-[0329], [0422], [0426]); and 


Regarding claim 17, Lekivetz discloses at least one non-transitory computer readable medium comprising instructions (Figures 1, 2 and 13) for identifying information in high dimensional streaming data having dynamically evolving data patterns (Figures 2, 21 and 23, [0064], [0127]), when executed by at least one processor, cause the at least one processor to perform operations to: 
filter, continuously and real-time, streaming data events to identify diagnostic data points by comparing the event data with an experimental design matrix (Figure 21, [0256], Figures 23, [0278]-[0279], [0282]-[0283], [0328]-[0329], [0422], [0426]); and 
perform, continuously and in real-time, a modeling operation using the identified diagnostic data points to identify current and emerging patterns of relationships between the at least one outcome variable and the predictor variables ([0154], [0328]-[0329], [0341]-[0342], [0384], [0400], [0432], [0436]).

Regarding claims 2, 10 and 18, Lekivetz discloses further comprising: loading at least one a-priori, pre-designed experimental design matrix and at least one modeling operation into memory ([0154], [0328]-[0329], [0341]-[0342], [0384], [0400], [0432], [0436]); wherein the at least one a-priori, pre-designed experimental design matrix is generated based on combinations of the predictor variables, wherein the combinations are based on the at least one outcome variable ([0154], [0328]-[0329], [0341]-[0342], [0384], [0400], [0432], [0436]).


Regarding claims 7 and 15, Lekivetz discloses wherein the experimental design matrix is generated based on one of a one space-filling design and an optimal experimental design ([0154], [0328]-[0329], [0341]-[0342], [0384], [0400], [0416]).

Regarding claims 8 and 16, Lekivetz discloses wherein processing further comprises dynamically updating a visualization time window of the streaming data ([0151], [0157], [0302] and [0416]).

Allowable Subject Matter
5.	Claims 4-6, 12-14, and 20 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion	
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERILYN P NGUYEN whose telephone number is 571-272-4026.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571) 272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. 

/MERILYN P NGUYEN/Primary Examiner of Art Unit 2153